Title: Abigail Adams to John Adams, 5 January 1794
From: Adams, Abigail
To: Adams, John


          
            My dearest Friend
            Quincy Janry 5th 1794
          
          I did not receive your Letter of decbr 15 till I had closed mine of the 30th two of later date came first to Hand. the reason as I suppose that Bringhurst did not send in his account before I left Philadelphia, was that he never used to make out his account but once a

year. I had pay’d him up to Jan’ry 92; Robert by his drunken frolicks exposed us to double a necessary expence and the Chariot was wholy sacrificed to him, but I know not how Bringhurst does to make up such a Bill, unless he charges for the stand for the Coach & the care of it. I had the same thought with you respecting the carriages. the Cochee is in good order, and an admirable made carriage for the purpose it was designd for, as ever went out of a Workmans Hands. the chariot I believe would be considerd of very little value even as a Hack. more carriages than are necessary, are quite a useless expence which I neither wish or desire. in my last Letter to you I inclosed my account, as luck would have it—and as I have often observd upon like occasions, savil brought me his Bill but as sixteen Dollors was really more than I could boast I told him he should be paid in the Month I have to pay one other account which feels to me a debt of honour and amounts to 9 pounds—I mean to Dr Phips. I wrote you my reason for not calling upon Dr Tufts as you told me I might do, before you knew what arrangments he had made. You will write me soon whether it is inconvenient to you to make me a remittance from Philadelphia. I have had two applications from two different Men for the Farms—one by the Name of Hunt belonging to Randolph a Young man who has a wife and no children and whom your Brother speaks well of. the other is of one Richards who has a wife & a grown son & daughter. the Man has property of his own, and means to let a son lately married live upon it, if he can go upon an other he has the Character of a sober honest Man. I do not think it amiss to hear those who apply and to inquire into their Characters, that we may not be at a loss when the Time comes for placing hands upon the Farms I am told that Dr Tufts knows this Richards, and of him I shall inquire. Thayer is not removed. we have not had any snow to lye more than a day, it seems as difficult to snow as it did last summer to Rain. I am very apprehensive that Cheeseman is lost. such a report prevaild yesterday in Town. I did not pay any attention to the Trunk as I supposed the vessel was so nigh sailing when you went away that the Trunk was put on Board by mr Brisler. upon inquiry I believe it was taken from Dr Welchs by some of Cheesemans people & no receit given for it, or Bill of Lading. Yet as Cheeseman was accustomed to carry things for us, and the Trunk was addrest if he arrives there will be no difficulty, but there is reason to fear for him as he has been out so long. our son came up last Evening & brought me yours of the 22

& 23 of December. You are at the fountain and get so far before us, that we do not keep pace with You. only two Letters have yet been publishd of the important correspondence one of mr Jeffersons to mr Morris & Genetts answer; a fine specimin of his Learning and of his English, of his civility & Breeding. a Number of peices have appeard in the Chronical under the Signature of Americanus, as false and Hollow as is the Heart of the writer, but he has an opponent to deal with who throws him upon his Back in every passage, and when he knows not what to say, he whines & cants like the Hypocrite he is calls the performances of columbus purile, & Literary Plagiarism from junius affected wit &c. and that even the high station of his Sire will not Screen him from contempt. so true is the words of the Poet, “envy will merrit as its shade persue” even those who know the value of the writings are ready to say, “Rather than thus be overstopd
          
            Shall I not wish his Lawrels cropt”
          
          But the Time will come when this young Man will be sought for as a Jewel of great price. I say this to you who divested of all connection would acknowledge the talants and abilities of Columbus, tho perhaps neither you or I might feel so sensible a pleasure from the Perusal as I am free to acknowledge is experienced by / Your ever affectionate
          
            A Adams
          
          
            P S this is my Family pride to call this Son mine look in the Chronical for Barnevelt—
          
        